Voto disidente
del Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 31 de octubre de 1978
He leído con detenimiento la exposición narrativa de la prueba y no me parece satisfactoria en Derecho para sos-tener la convicción del apelante. La prueba de cargo no esta-bleció que el apelante se uniera a los que proyectaban asesinar a la víctima con conocimiento de su propósito, ni que adqui-riera tal conocimiento luego de estar con ellos y consintiera voluntariamente en participar. Falta la prueba del “concierto y común acuerdo” que se le imputó en la acusación.
No puede pasarse por alto que la prueba de defensa ex-plicó la presencia del apelante en la vecindad del lugar de los hechos. El testimonio del testigo Jaime Torres fue a este res-pecto convincente, prolijo en detalles que fortalecen su vera-cidad, y que no pudieron ser desvirtuados pese al hábil con-trainterrogatorio del experimentado fiscal Sr. Rossner. Ese *818testimonio no fue contradicho, no es inverosímil ni improbable, y debió merecer peso.
Es de notar que la única prueba que relaciona al apelante con la comisión del delito es el testimonio de un cómplice que, si bien no tiene que ser corroborado, debe tomarse con des-confianza. Regla 156 de Procedimiento Criminal, Instruc-ciones al Jurado para el Tribunal Superior de Puerto Rico, pág. 47 (1976). A este cómplice, que sí tenía conocimiento del plan y fue quien buscó a la víctima por encargo del autor intelectual del crimen y la puso a su disposición, se le ofreció inmunidad y se le hizo testigo de cargo para poder enjuiciar al apelante. Aun así su testimonio, aparte de ser débil, ten-dió más bien a exculparle. Ello surge de la propia relación que se hace en la sentencia. Al examinarse la exposición de la prueba, esto se hace más patente.
Se dirá que el jurado dirimió los conflictos en la prueba y que no debemos intervenir en su apreciación de la misma. Pueblo v. Rosario Cintrón, 102 D.P.R. 82 (1974); Pueblo v. Villalongo Torres, 102 D.P.R. 574 (1974). Creo en esta norma. Pero no es absoluta. No nos está vedado examinar la prueba y aquilatar su valor probatorio en Derecho. Pueblo v. Carrasquilla Carrasquillo, 102 D.P.R. 545, 551 (1974). No podemos ignorar la realidad de que los jurados, como huma-nos, se equivocan, y a veces sus fallos no responden necesaria-mente al valor probatorio de los testimonios vertidos ante ellos. Otras cosas pueden influir en ellos. Y aquí hay muchas. Por ejemplo, ¿qué valor probatorio tenía mostrar al jurado la calavera del occiso y su caja de dientes? Identificado el cadáver debidamente y establecida pericialmente la causa de la muerte, ¿a qué fin legítimo, que no fuera impresionar al jurado, conducía mostrarle tales cosas macabras? Además, consciente el jurado de que Jaime Torres, autor intelectual del crimen, y Edilberto Jurado, la persona que hizo el disparo, *819ambos confesaron su culpabilidad y fueron convictos, y de que el otro participante — José A. Sánchez — persona que llevó a la víctima para ser ejecutada fue hecho testigo del fiscal, pre-cisamente para poder enjuiciar al aquí apelante, ¿no es de esperarse que esas circunstancias pesaran en la mente del jurado?
Por último, el apelante no declaró en el juicio. Tenía de-recho a ello y así lo instruyó el juez. ¿Es de esperarse que seamos tan cándidos como para creer que esa circunstan-cia no pesa en el ánimo del jurado? La pregunta que siempre queda latente es, ¿por qué, si él mejor que nadie sabe que es inocente, no declara?
No señalo que todas estas circunstancias deben en todos los casos movernos a revocar sentencias condenatorias. Creo, sin embargo, que como personas de experiencia y con conoci-miento de la naturaleza humana no podemos pasarlas por alto frente a una prueba floja, débil, e indigna de confianza como la aportada en este caso para sostener un fallo de ase-sinato.
Revocaría la sentencia.